EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 36, line 1, “1” has been changed to --19--.

	The above change is made to correct a typographical error so that the case could be passed to issue without needless delay.

2. 	The following is an examiner's statement of reasons for allowance: there is no teaching or suggestion in the prior art of record for a handheld drug rack system comprising a housing defining at least one seat sized to receive therein a drug vial and the housing is sized to be held by a user, a retaining member coupled to the housing and positioned such that a vial when seated in the at least one seat is interposed between the retaining member and the at least one seat so that the retaining member secures the vial within the at least one seat; the retaining member comprises at least one elongated member formed of a wire that at least partially wraps the drug vial, and the retaining member is mechanically coupled to a tightening mechanism that can be actuated to place the at least one wire in tension and the tightening mechanism comprises an actuator that can be rotated to place the at least one elongated member in tension; and at least one port in the housing and the at least one port provides an accessway by which a user can access the contents of a respective drug vial.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736